Fourth Court of Appeals
                                       San Antonio, Texas
                                               April 22, 2015

                                           No. 04-15-00242-CV

                      IN RE UNIVERSITY OF THE INCARNATE WORD

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

       On April 21, 2015, relator filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest
may file a response to the petition in this court no later than May 6, 2015. Any such response
must conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on April 22, 2015.



                                                       PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2014-CI-07249, styled Valerie Redus, Individually and Robert Redus,
Individually and as Administrator of the Estate of Robert Cameron Redus v. University of the Incarnate Word and
Christopher Carter, pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable David A.
Canales presiding.